DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
2.	The IDS filed 7/1/20 has been considered.
3.	The disclosure is objected to because of the following informalities:
  Paragraph [0044], Lines 8, 9, 10 and 13: “accelerator” should be --brake-- (each occurrence).
Appropriate correction is required.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 13, “the relationship between a maximum state of charge …” lacks antecedence since there is no previous recitation of the relationship referred to.  Furthermore the claim does specify what is related to the maximum state of charge and the nexus with the subject matter recited in base claim 10.

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

  	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.1	Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-4092886B2 (hereinafter D1).
A.	As per claim 1, D1 discloses adjusting a relationship between an accelerator pedal position and a powertrain torque request in response to a geographical position of a vehicle (Abstract; [0005-0006]; [0019- road condition determined based on current position]).
B.	As per claim 2, as noted above where the geographic position is determined by GPS [0051].
6.2	Claims 1 and 2 are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN-103225557A (hereinafter D2).
A.	As per claim 1, D2 discloses adjusting a relationship between an accelerator pedal position and a powertrain torque request in response to a geographical position of a vehicle (Abstract; [0006, 0009, 0038- grade/road conditions based on geographical position).
.
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.1	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over D1 or D2 in view of FR-2999511A1 (hereafter D3).
A.	D1 or D2 are applied as above.  The claimed invention differs in that the relationship between the accelerator pedal position and the powertrain torque request may be adjusted based on forecast snow or rain.  Prior to the effective filing date of the claimed invention in the vehicle control art, it was known to adjust vehicle powertrain torque for various weather conditions.  For example, D3 discloses modulating the torque response to depressing the accelerator pedal 
7.2	Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over D1 or D2 in view of Virgen (US 2019/0071087A1).
A.	As per claims 7 and 8, D1 or D2 are applied as noted above.  The claimed invention differs in that the relationship between the accelerator pedal position and the powertrain torque request may be adjusted based on traffic conditions.  Prior to the effective filing date of the claimed invention in the vehicle control art, it was known to adjust vehicle powertrain torque for various traffic conditions.  For example, Virgen discloses adjusting a relationship between an accelerator pedal position and driveline torque based on the distance between a first vehicle and a second vehicle [0003].  It would have been obvious to one of ordinary skill in the vehicle control art, prior to the effective filing date of the claimed invention, .
8.	Claims 10-12 and 14-20 are allowed.  Claims 3, 5, 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited documents disclose the general state of the art.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661